Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 04-06-2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10523659 and 10171452 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendments
The amended claims 1-15 were considered under 35 USC 101, Double Patenting and 103 for patentability over closest and analogous prior arts Aull et al (US Pub. #: 20090287935), hereafter Aull and Umezawa et al (US Pub. #: 20050120205), hereafter Umezawa have been fully considered and are persuasive in light of new amendments and arguments. 

Allowable Subject Matter
1.	Amended claims 1-15 are allowed in light of applicant’s arguments, approved examiner’s proposed amendments and in light of prior art(s) made of record. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the 
1. 	(currently amended) A method to authenticate a server to a client, the server having an associated public key, comprising:
responsive to the client initiating a request for a secure channel to the server during a cryptographic handshake, the server providing the client “n” distinct certificates, each of the “n” distinct certificates being associated to the server’s associated public key and being issued by a distinct certificate authority (CA); 
responsive to receipt from the client of an indication that the associated public key satisfies a client public key acceptance policy, completing the cryptographic handshake to establish the secure channel between the client and the server;
the client public key acceptance policy having been satisfied as a result of a determination at the client that a trust metric computed from reputation values associated with at least a subset of the certificate authorities satisfy a certificate authority trust function, thereby improving security of the cryptographic handshake.

2.	(original) The method as described in claim 1 wherein the certificate authority trust function also examines a geo-location of at least one of the certificate authorities.

3. 	(original) The method as described in claim 1 wherein the certificate authority trust function also evaluates a number of reported security incidents of at least one of the certificate authorities.

4. 	(original) The method as described in claim 1 wherein the certificate authority trust function also evaluates a number of certificates revoked due to improper issuance of at least one of the certificate authorities. 

	a processor; 
computer memory holding computer program instructions executed by the processor to authenticate the server to a client, the computer program instructions configured to:
responsive to the client initiating a request for a secure channel to the server during a cryptographic handshake, cause the server to provide the client “n” distinct certificates, each of the “n” distinct certificates being associated to the server’s associated public key and being issued by a distinct certificate authority (CA); and
responsive to receipt from the client of an indication that the associated public key satisfies a client public key acceptance policy, complete the cryptographic handshake to establish the secure channel between the client and the server;
the client public key acceptance policy having been satisfied as a result of a determination at the client that a trust metric computed from reputation values associated with at least a subset of the certificate authorities satisfy a certificate authority trust function, thereby improving security of the cryptographic handshake.

6.	(original) The apparatus as described in claim 5 wherein the certificate authority trust function also examines a geo-location of at least one of the certificate authorities.

7. 	(original) The apparatus as described in claim 5 wherein the certificate authority trust function also evaluates a number of reported security incidents of at least one of the certificate authorities.

8.	(original) The apparatus as described in claim 5 wherein the certificate authority trust function also evaluates a number of certificates revoked due to improper issuance of at least one of the certificate authorities. 

9.	(currently amended) A computer program product in a non-transitory computer readable medium for use in a data processing system associated with a server, the server having 
responsive to the client initiating a request for a secure channel to the server during a cryptographic handshake, cause the server to provide the client “n” distinct certificates, each of the “n” distinct certificates being associated to the server’s associated public key and being issued by a distinct certificate authority (CA); and
responsive to receipt from the client of an indication that the associated public key satisfies a client public key acceptance policy, complete the cryptographic handshake to establish the secure channel between the client and the server;
the client public key acceptance policy having been satisfied as a result of a determination at the client that a trust metric computed from reputation values associated with at least a subset of the certificate authorities satisfy a certificate authority trust function, thereby improving security of the cryptographic handshake.

10.	(original) The computer program product as described in claim 9 wherein the certificate authority trust function also examines a geo-location of at least one of the certificate authorities.

11. 	(original) The computer program product as described in claim 9 wherein the certificate authority trust function also evaluates a number of reported security incidents of at least one of the certificate authorities.

12.	(original) The computer program product as described in claim 9 wherein the certificate authority trust function also evaluates a number of certificates revoked due to improper issuance of at least one of the certificate authorities. 

13.	(currently amended) A system, comprising:
a server; and
a client machine comprising a hardware processor, and computer memory holding computer program instructions executed by the hardware processor, the computer program instructions configured to:

responsive to the request, receive from the server “n” distinct certificates, each of the “n” distinct certificates being issued by a distinct certificate authority (CA); 
determine that the public key satisfies a client public key acceptance policy; and 
complete a cryptographic handshake to establish the secure channel between the client machine and the server;
the client public key acceptance policy having been satisfied as a result of a determination that a trust metric computed from certificate chains specified by at least some of the “n” distinct certificates satisfy an associated trust function, thereby improving security of the cryptographic handshake.

14.	(original) The system as described in claim 13 wherein the certificate authority trust function is instantiated upon a given occurrence or event.

15.	(original) The system as described in claim 13 wherein the certificate authority trust function is instantiated automatically or programmatically.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to the independent claim 1, the prior art of reference Aull teaches [0003, 0011] receiving a request from the user to access a secure domain; "certificate authorities" (CAs) can create cross-certificates, resulting in a chain of trust of bridges from the trust anchor to the user/sender's certificate; [0040] Common access card heterogeneous (CACHET) Registration Authority sends out critical M out of N of possible sources of identity certificates obtained from the CAs to the user; [0011] the identity certificate includes a public key. If the identity certificate is proved to be issued by a trusted certificate authority and unexpired… The user can then access the secure 

Further, a second prior art of record Umezawa teaches See Fig. 1 each certificate is issued by a distinct certificate authorities 1… n. Figs. 8 and 9, it is sufficient to transmit and receive information of a holding location of the certificate holding authority. Certificate authorities n (n.gtoreq.2) issue a certificate n by using a private key n' corresponding to certificate n' generated by using a certificate 1 issued from a certificate authority 1 which has previously been installed in the smart card and a corresponding private key 1. Thus, the issued certificates have a hierarchical chain relation.

None of the other prior arts of record teach by themselves or in any combination, would have anticipated nor render obvious by combination the claimed invention of the present application at or before the time it was filed.  The prior arts of record fail to teach: in response to client’s initiation for a secure channel, as part of cryptographic handshake between the client and the server, server provides n distinct certificates issued by distinct CAs. The n distinct certificates are associated with a public key of the server. The client determines when the n distinct certificates satisfy a trust function where a trust metric is computed from the reputation 

Therefore, independent claim 1 and their corresponding dependent claims are allowed in light of applicant’s arguments, approved examiner’s amendments and prior arts of record. The same amendments and reasoning are applicable to independent claims 9 and 13 mutatis mutandis. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867.  The examiner can normally be reached on M-F: 7:45am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BADRINARAYANAN /Examiner, Art Unit 2438.